DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 11-15, filed 12 July 2022, with respect to 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-9 and 11-12 has been withdrawn. 

Allowable Subject Matter
Claims 1-9 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 each require at least a measurement device, comprising: a light source configured to emit a light pulse; a sensor that includes a light reception surface and a plurality of pixels on the light reception surface, wherein the plurality of pixels includes a pixel, the pixel include a light receiver, a plurality of storage sections, and an electric charge supplying section, the plurality of storage sections includes a first storage section and a second storage section, the light receiver is configured to: receive the emitted light pulse and reflected light pulse of the emitted light pulse, wherein the emitted light pulse includes a first light wave, the reflected light pulse includes a second light wave, and the first light wave and the second light wave form a plurality of interference fringes on the light reception surface; execute photoelectric conversion based on the received emitted light pulse and the received reflected light pulse; and Page 3 of 17Application No. 17/250,462 Reply to Office Action of April 12, 2022 generate received-light electric charge based on the execution of the photoelectric conversion, the electric charge supplying section is configured to selectively supply the generated received light electric charge to the plurality of storage sections, and the plurality of storage sections is configured to store the supplied received; a processor configured to: generate a first detection value based on a first electric charge amount of the received-light electric charge stored in the first storage section  generate a second detection value based on a second electric charge amount of the received-light electric charge stored in the second storage section; generate a first pixel value based on a difference between the first detection value and the second detection value; and generate phase information of a phase difference between a phase of the first light wave and a phase of the second light wave based on the first pixel value.
The prior arts on record teach the following: a measurement device, comprising: a light source configured to emit a light pulse; a sensor that includes a light reception surface and a plurality of pixels on the light reception surface, wherein the plurality of pixels includes a pixel, the pixel include a light receiver, a plurality of storage sections, and an electric charge supplying section, the plurality of storage sections includes a first storage section and a second storage section, the light receiver is configured to: receive the emitted light pulse and reflected light pulse of the emitted light pulse, wherein the emitted light pulse includes a first light wave, the reflected light pulse includes a second light wave, andPage 3 of 17Application No. 17/250,462Reply to Office Action of April 12, 2022 generate received-light electric charge based on the execution of the photoelectric conversion, the electric charge supplying section is configured to selectively supply the generated received light electric charge to the plurality of storage sections, and the plurality of storage sections is configured to store the supplied received; a processor configured to: generate a first detection value based on a first electric charge amount of the received-light electric charge stored in the first storage section  generate a second detection value based on a second electric charge amount of the received-light electric charge stored in the second storage section; generate a first pixel value based on a difference between the first detection value and the second detection value.
However, none of the prior arts disclose the first light wave and the second light wave form a plurality of interference fringes on the light reception surface; execute photoelectric conversion based on the received emitted light pulse and the received reflected light pulse; and Page 3 of 17Application No. 17/250,462 Reply to Office Action of April 12, 2022 generate received-light electric charge based on the execution of the photoelectric conversion, the electric charge supplying section is configured to selectively supply the generated received light electric charge to the plurality of storage sections and generate phase information of a phase difference between a phase of the first light wave and a phase of the second light wave based on the first pixel value in combination with the other features as stated in claim 1. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426